DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is a Final Office Action in response to communications received on 04/13/2021.
Claims 1, 3, 10 and 19 have been amended; claims 6-9, 12, 15-17 and 20 have been canceled. Therefore, claims 1-5, 10, 11, 13, 14, 18, 19 and 21-29 are currently pending in this application.

Information Disclosure Statement
4.	The information disclosure statement filed on 06/16/2021 lists a total of five documents; however, the documents (i) CN 104220128 and (ii) CN 104225791 are not considered in this office-action. Particularly, (i) no legible copy and English translation of CN 104220128 is provided; and (ii)  no English translation of CN 104225791 is provided.    
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims  1, 2, 4, 5 and 28 are rejected under 35 U.S.C.103 as being obvious over McGregor 2006/0137511 in view of Liberman 2009/0023122.
It is worth noting that US 2006/0137511 already incorporates US 2004/0244564 (see [0001]). Accordingly, the citations in this office-action are referring to US 2004/0244564 and US 2006/0137511 (i.e. [0014], [0020] to [0022], FIG 1 and FIG 3 are referring to US 2004/0244564; whereas [0008], [0018], [0034], [0039], [0046], [0047] and FIG 4 are referring to US 2006/0137511).	
	Regarding claim 1, McGregor teaches the following claimed limitations: a method for teaching an intended learned movement ([0034]: e.g. a system for training a subject to play a musical instrument, wherein the system comprises a computer that generates commands that provide one or more stimulations to the subject in order to teach the subject one or more movements. Accordingly, the system teaches one or more intended movements, or learned movement, to the subject), comprising: generating a plurality of first sensory cues comprising electrical signals applied to a body part for causing an induced movement of at least one body part of a user; ([0022], lines 6-17: e.g. the system comprises gloves that the subject wears during training, wherein the gloves involve finger sleeves, and each finger sleeve has a tactile element—such as a fine electrically conductive line that provides, based on a signal received form the computer, electrical pulses to the respective finger. Accordingly, the above tactile stimulations [a plurality of first sensory cues] cause induced movement of at least one finger of the subject, i.e. induced movement of at least one body part of the subject); and generating a plurality of visual sensory cues providing a virtual visual indication to the user of the induced movement of the at least one body part and a virtual event ([0021], lines 1-6; also see FIG 3 and FIG 4: e.g. the system comprises a display for displaying visual data, including a depiction of the sheet music along with hand/finger positions, etc. Accordingly, system generates a plurality of visual sensory cues providing a virtual visual indication to the user of the induced movement of the at least one body part and a virtual event—such as one or more images depicting the position of one or more of the fingers of the hand during playing [see FIG 3, FIG 4], etc.), the visual sensory cues being synchronized with the first sensory cues so that a virtual movement of the at least one body part is visually indicated to the user in synchronization with the induced movement of the at least one body part, wherein the synchronized virtual movement indicated to the user with the induced movement creates associative memory corresponding to muscle memory to teach the 
e.g. the system synchronizes the visual data [visual sensory cues] being displayed to the subject with the tactile stimulation [first sensory cues] being presented to the subject via the gloves, so that the virtual movement  of the hand/finger [the at least one body part] is visually indicated to the user in synchronization with the induced movement the hand/finger. It is further understood that the implementation creates associative memory corresponding to muscle memory to teach the intended learned movement). 
	Although McGregor does not explicitly describe that the electrical signals are applied to muscles, McGregor already teaches an exemplary implementation for teaching piano to a user, wherein the system implements a glove that generates tactile signals—in the form of electrical pulses—to one or more body parts of the user (see [0037]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McGregor‘s system; for example, by incorporating one or more additional tactile elements into the glove; such as tactile elements that generate electrical pulses to stimulate the muscles in the user’s palm (or a glove that further covers the user’s forearm, so that tactile stimulation would be provided to the forearm, etc.), in order to enable the system to easily generate, based on the type of instrument being practiced, tactile signals to one or more body parts that the user is required to move during practice, etc., so that the system would be adaptive to train different types of instruments to the user. 

McGregor does not describe that the electrical signals are determined from a previously occurring movement by another individual in reaction to an event experienced by said another individual, and the induced movement is the previously occurring movement reaction by said another individual. 
However, Liberman discloses a system for training a user/student, such as learning a musical instrument; wherein the movements/actions of a teacher, as the teacher plays the instrument, are recorded ([0038]; [0039] lines 8-11); and thereby stimulating electrical signals are generated based on the recorded movements of the teacher; and wherein the stimulating electrical signals are provided to the user during training (e.g. playing instrument, etc.), so that the user easily recognizes the body part(s) that he/she is required to move ([0048]; [0049]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman; for system; for example, by recording the performances of a teacher(s)/artist(s), as the teacher/artist plays one or more music pieces using the instrument (e.g. the piano), wherein tactile electrical signals are also generated based on the actions or movements the teacher/artist is making during playing of the instrument; and wherein such tactile electrical signals are presented to the user (via the gloves and/or a wearable tactile feedback device), along with pertinent visual and audio cues, as the user is attempting to play the same music piece that the teacher/artist has played, etc., so that the user would have a better chance to easily develop a similar experience as that of the teacher/artist.
McGregor in view of Liberman teaches the claimed limitations as discussed above. McGregor further teaches: 
Regarding claim 2, generating a second plurality of sensory cues dependent on an action of an event, the action dependent on the induced movement of the at least one body part and synchronized with the visual sensory cues and the first sensory cues to create associative memory corresponding to the muscle memory to strengthen the user's brain and nervous functions that control actual movement of the at least one body part of the user to perform a version of the event ([0021]: e.g. the system already comprises an audio generating unit(s) for generating sound signals relating to the music being played; and wherein the sound signals being generated depend on the keys being played on the keyboard. In this case, the act of playing the keyboard suggests the action of the event. 
Accordingly, the sound signals suggest the second plurality of sensory cues dependent on an action of an event, the action dependent on the induced movement of the at least one body part—such as the finger. Furthermore, the above sound is already synchronized with (i) the image that depicts hand/finger position [i.e. the visual sensory cues] and also (ii) the tactile stimulations provided via the electrical signal [i.e. the first sensory cues]. Accordingly, it is understood that the above synchronization creates associative memory corresponding to the muscle memory to strengthen the user's brain and nervous functions that control movement of the at least one body part of the user to perform a version of the event), 
	Regarding claim 4, wherein the event comprises controlling at least one of a sports related object, a weapon, a video gaming controller, a remotely controllable system including a space probe, a drone aircraft, an underwater probe, a robot (FIG 1, label ‘12’: e.g. the keyboard being played implicitly suggests the act of controlling at least a sports related object or a video game controller. It is worth noting that the claim does not positively specify what sports related object is implied, or what type of gaming controller is implied. Accordingly, the teaching identified above is relevant given the broadest reasonable interpretation of the claim),
Regarding claim 5, wherein at least one of the first and the second plurality of sensory cues are remotely determined from an activity corresponding to the event that is performed, the event being at least one of occurring prior to the perception of the second sensory cue by the user and occurring at a remote location relative to the user ([0021]; [0022]; [0039]: e.g. as already discussed with respect to claim 2, the first sensory cues correspond to the tactile stimulations being generated, whereas the second sensory cues correspond to the sound signal being generated. It is also understood that the computer [FIG 1, label ‘50’] generates signals to the gloves [FIG 1, labels 17 & 18]; and wherein the program that generates the signals—such as the training program—can also be obtained remotely via the Internet [i.e. the sensory cues are remotely determined]. Furthermore, the above sensory cues are generated based on the music being played via the keyboard—i.e. an activity corresponding to the event that is performed. In this regard, the subject has to play the keyboard prior to getting some sound feedback; and therefore, the event is occurring prior to the perception of the second sensory cue [i.e. the sound] by the user and occurring at a remote location relative to the user). 
	Regarding claim 28, McGregor in view of deCharms teaches the claimed limitations as discussed above per claim 1.
	Similarly, regarding the limitation, “sensing brain activity of the user to determine sensory cue processing by the user's brain of the learned movement”, deCharms teaches that the user’s brain is scanned during training in order to determine the activation of one or more regions of the user’s brain, including those associated with 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of McGregor in view of deCharms; for example, by incorporating a headset (or a headband) that the user wears during training, wherein the headset scans 
the user’s brain to determine the activation of brain regions associated with plasticity and learning, wherein such regions typically release chemicals when activated; and wherein the result of the above activation is displayed to the user in order to indicate to the user his/her potential to develop and/or retain the skills being learnt, etc.,  so that the user would be further motivated to continue his/her training.  
●	Claims 3 and 27 are rejcted under 35 U.S.C.103 as being obvious over McGregor 2006/0137511 in view of Liberman 2009/0023122 and further in view of dCharms 2002/0103429.
	Regarding claim 3, McGregor in view of Liberman teaches the claimed limitations as discussed above. 
	McGregor does not teach, administrating a cognitive enhancing drug to the user to enhance the ability of the user to learn during the teaching of the learned movement.
	However, deCharms discloses a system for training a user regarding one or more tasks, wherein the training process involves administering, to the user, a drug that enhances the user’s cognitive or brain functions ([0160]; [0436], lines 1-3), so that the 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman and further in view of deCharms; for example, by incorporating one or more steps directed to strengthening the user’s comprehension and/or performance skills; such as allowing the user to take a cognitive/brain enhancing drug prior to (or during) practicing the musical instrument (e.g. if the user experiences some difficulty due to cognitive or memory impairment, etc.), in order to improve the user’s chance to easily develop the techniques needed to play the musical instrument, so that the user would have a better chance to be more successful in his/her training; and thereby improving the efficiency of the overall training.   
Regarding claim 27, McGregor in view of Liberman teaches the claimed limitations as discussed above per claim 1.
Liberman does not teach, detecting chemicals released by the user to indicate the creation of the associative memory caused by the virtual movement visually indicated in synchronization with the induced movement.
However, deCharms discloses a system that scans a user’s brain, as the user is performing a training, in order to determine the activation of one or more regions of the user’s brain, including those associated with plasticity and learning, wherein such brain regions typically release one or more chemicals when activated; and wherein the system displays the result of the scanning process to the user ([0673]; [0679]; [0681]; [0683]). 
McGregor in view of Liberman and further in view of deCharms; for example, by incorporating a headset (or a headband) that the user wears during training, wherein the headset scans the user’s brain to determine the activation of brain regions associated with plasticity and learning, wherein such regions typically release chemicals when activated; and wherein the result of the above activation is displayed to the user in order to indicate to the user his/her potential to develop and/or retain the skills being learnt, etc.,  so that the user would be further motivated to continue his/her training.  
●	Claim 26 is rejected under 35 U.S.C.103 as being obvious over, McGregor 2006/0137511 in view of Liberman 2009/0023122 and further in view of Hutchison 2010/0173274.
Regarding claim 26, McGregor in view of Liberman teaches the claimed limitations as discussed above per claim 1.
McGregor does not explicitly teach disposing the user in a sensory deprivation environment for reducing the processing of external stimuli by the brain.
However, Hutchison discloses a system for teaching movements to a user, including playing a musical instrument; and wherein the user is placed in a distraction free environment; such as a learning room/kiosk with soundproof walls and wall/window covers in order to reduce external auditory and visual distractions, etc., so that the user’s performance and retention of the practiced movement is improved  ([0005, lines 1-3]; [0010], lines 1-3; [0016], lines 9-22; [0051], lines 1-6). 
McGregor in view of Liberman and further in view of Hutchison; for example, by allowing the user to practice the piano in a distraction-free environment—such as, a room having soundproof walls, along with window/wall covers, in order to reduce external auditory and visual distractions during the training, etc., so that the user would be able to fully focus on his/her training; and thereby further improving not only the user’s chance to properly execute the training, but also the user’s chance to retain the skills develop during the training.         
●	Claim 29 is rejected under 35 U.S.C.103 as being obvious over, McGregor 2006/0137511 in view of Liberman 2009/0023122 and further in view of Hyde 2010/0280332. 
Regarding claim 29, McGregor in view of Liberman teaches the claimed limitations as discussed above per claim 1.
McGregor does not explicitly teach, detecting electrical signals from the user corresponding to muscle movements; and determining from the detected electrical signals if the user is correctly learning the intended learned movement of the at least one body part. 
However, Hyde discloses a system that that implements one or more modules, including a module for detecting somatosensory evoked potentials (SSEPs), which is utilized to detect electrical signals generated from muscle movements and/or nervous system of an individual who is responding to one or more stimuli ([0195]); and wherein the system also implements a testing arrangement that generates a stimulus to the e.g. the individual’s ability to make fine hand movements) responsive to the stimulus ([0223], lines 1-34; [0224, lines 1-6]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman and further in view of Hyde; for example, by incorporating one or more modules for detecting—as the user is playing the musical instrument—signals generated from the user’s muscles/nervous system responsive to the user’s hand/finger movement; and wherein the system also executes an algorithm(s) for determining the accuracy of the movement based on the above detected signals; such as determining whether the user is able to make fine movements with his/her finger(s) to play some specific notes, etc., in order to further improve the effectiveness of the training system; and thereby the system also generates additional feedback(s) to the user, so that the user would have a better chance to easily achieve the techniques needed to properly play the instrument.  
●	Claims  10, 11, 13, 14, 18, 19, 21, 22, 24 and 25 are rejected under 35 U.S.C.103 as being obvious over McGregor 2006/0137511, in view of Liberman 2009/0023122 in view of Hyde 2010/0280332 and further in view of dCharms 2002/0103429.
Regarding claim 10, McGregor teaches the following claimed limitations: an apparatus comprising: at least one processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor cause the apparatus at least to perform  e.g. a system for training a subject to play a musical instrument [i.e. physical and cognitive training of a subject], wherein the system comprises a computer that generates commands that provide one or more stimulations to the subject in order to help the subject in the training. Accordingly, the system already comprises at least one processor and at least one memory, wherein the memory includes computer program code to be executed; and wherein processor executes the computer program code stored in the memory, and thereby he system/apparatus performs one or more functions), generating a plurality of first sensory cues comprising an electrical signal applied to muscles or nerves of a user to cause a muscle contraction and induce movement of at least one body part of the user; where the induced movement creates muscle memory in the user of an intended learned movement of the at least one body part ([0022], lines 6-16: e.g. the system comprises gloves that the subject wears during training—such as gloves that the subject manually operates. The gloves involve finger sleeves, and wherein each finger sleeve has a tactile element [or a tactile stimulator]—such as a fine electrically conductive line that provides, based on a signal received form the computer, electrical pulses to the respective finger in order to induce movement relating to the specific finger that the subject needs to move, etc., and wherein such training normally creates muscle memory in the user regarding the movement of one or more of the fingers when playing the musical instrument. It is understood that the electrical pulses applied to the finger causes muscle contraction—such as contraction of the muscle(s) in the palm that is responsible to move the finger—even if the magnitude of the muscle contraction is mild. Accordingly, the above teaching suggests the process of generating a plurality of first sensory cues comprising an electrical signal applied to muscles or nerves of a user to cause a muscle contraction and induce movement of at least one body part of the user, where the induced movement creates muscle memory in the user of an intended learned movement of the at least one body part); generating a plurality of visual sensory cues  e.g. the system comprises a display for displaying visual data—such as: (i) a visual display of the keyboard being played synchronized with the sound track; (ii) a depiction of the sheet music along with hand/finger positions, etc. Accordingly, system generates a plurality of visual sensory cues providing a virtual visual indication to the user of the induced movement of the at least one body part and a virtual event—such as, one or more images depicting the position of one or more of the fingers of the hand during playing [FIG 3, FIG 4], etc.), the visual sensory cues being synchronized with the first sensory cues so that a virtual movement of the at least one body part is visually indicated in synchronization with the induced movement of the at least one body part caused by the applied electrical signal, wherein the synchronized virtual movement with the induced movement creates associative memory corresponding to the muscle memory to strengthen the user’s brain and nervous functions that control an actual voluntary movement of the at least one body part to teach the intended learned movement ([0014]; [0021], lines 1-6; [0022], lines 17-20; [0046]: e.g. the system synchronizes the visual data being displayed with the tactile stimulation being presented via the gloves, so that the virtual movement  of the hand/finger is visually indicated in synchronization with the induced movement of the hand/finger—such as the finger stimulated by the electrical pulses. Accordingly, the effect of the synchronization of the virtual movement with the induced movement creates associative memory corresponding to the muscle memory; and thereby it strengthen the user's brain and nervous functions that control the actual voluntary movement of the at least one body part—such as the finger—to teach the intended learned movement). 
McGregor does not explicitly describe that the electrical signals are determined from a previously occurring movement by another individual in reaction to an event experienced by said another individual, and the induced movement is the previously occurring movement reaction by said another individual.
However, Liberman discloses a system for training a user/student, such as learning a musical instrument; wherein the movements/actions of a teacher, as the teacher plays the instrument, are recorded ([0038]; [0039] lines 8-11); and thereby stimulating electrical signals are generated based on the recorded movements of the teacher; and wherein the stimulating electrical signals are provided to the user during training (e.g. playing instrument, etc.), so that the user easily recognizes the body part(s) that he/she is required to move ([0048]; [0049]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman; for system; for example, by recording the performances of a teacher(s)/artist(s), as the teacher/artist plays one or more music pieces using the instrument (e.g. the piano), wherein tactile electrical signals are also generated based on the actions or movements the teacher/artist is making during playing of the instrument; and wherein such tactile electrical signals are presented to the user (via the gloves and/or a wearable tactile feedback device), along with pertinent visual and audio cues, as the user is attempting to play the same music piece that the teacher/artist has played, etc., so that the user would have a better chance to easily develop a similar experience as that of the teacher/artist.
McGregor further does not explicitly teach detecting electrical signals traveling on the nerves of the user and muscle movements when the user performs the actual voluntary movement; administrating a cognitive enhancing drug to the user to enhance the ability of the user to learn during the teaching of the learned movement; and determining from the detected electrical signals if the user is correctly learning the intended learned movement of the at least one body part.
However, Hyde discloses a system that that implements one or more modules, including a module for detecting somatosensory evoked potentials (SSEPs), which is utilized to detect electrical signals generated from muscle movements and/or nervous system of an individual who is responding to one or more stimuli ([0195]); and wherein the system also implements a testing arrangement that generates a stimulus to the individual; and thereby determines, when the user performs actual voluntary movement responsive to the stimulus, the accuracy of the movement of the limb(s) 
of the individual ([0223], lines 1-34; [0224], lines 1-6: e.g. determining the individual’s ability to make fine hand movements, etc.).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman and further in view of Hyde; for example, by incorporating one or more modules for detecting—as the user is playing the musical instrument—signals generated from the user’s muscles/nervous system responsive to the user’s hand/finger movement; and wherein the system also executes 


	Regarding “administrating a cognitive enhancing drug to the user to enhance the ability of the user to learn during the teaching of the learned movement”, deCharms discloses a system for training a user regarding one or more tasks, wherein the training process involves administering, to the user, a drug that enhances the user’s cognitive or brain functions ([0160]; [0436], lines 1-3), so that the user would develop the skills to perform the task; and wherein tasks implied include one or more physical tasks, such as playing an instrument ([0679]; [0685]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman, in view of Hyde and further in view of deCharms; for example, by incorporating one or more steps directed to strengthening the user’s comprehension and/or performance skills; such as allowing the user to take a cognitive/brain enhancing drug prior to (or during) practicing the musical instrument (e.g. if the user experiences some difficulty due to cognitive or memory impairment, etc.), in order to improve the user’s chance to easily develop the techniques needed to play the musical instrument, so that the user would have a better chance to be more successful in his/her training; and thereby improving the efficiency of the overall training.   
McGregor teaches the following claimed limitations: an apparatus, comprising: at least one processors; and at least one memory including computer program code ([0034]: e.g. a system for training a subject to play a musical instrument, wherein the system comprises a computer that generates commands that provide one or more stimulations to the subject in order to help the subject in the training. Accordingly, the computer system already comprises at least one processors; and at least one memory including computer program code), generating an electrical signal; applying the electrical signal to induce movement of at least one body part of a user to create muscle memory in the user of an intended learned movement of the at least one body part ([0022], lines 1-16: e.g. the system comprises gloves that the subject wears during training—such as gloves that the subject manually operates. The gloves involve finger sleeves, and wherein each finger sleeve has a tactile element—such as a fine electrically conductive line that provides, based on a signal received form the computer, electrical pulses to the respective finger in order to induce movement relating to the specific finger that the subject needs to move, etc., and wherein such training normally creates muscle memory in the user regarding the intended l movement of one or more of the fingers when playing the instrument. The above teaching suggests the process of generating an electrical signal; applying the electrical signal to induce movement of at least one body part of a user to create  muscle memory in the user of an intended learned movement of the at least one body part—such as the finger); providing a virtual visual indication to the user of the induced movement of the at least one body part and a virtual event ([0021], lines 1-6; and also see FIG 3 and FIG 4: e.g. the system comprises a display for displaying visual data—such as: (i) a visual display of the keyboard being played synchronized with the sound track; (ii) a depiction of the sheet music along with hand/finger positions, etc. Accordingly, the system already provides a virtual visual indication to the user of the induced movement of the at least one body part and a virtual event—such as one or more images depicting the position of one or more of the fingers of the hand during playing [see FIG 3, FIG 4], etc.); synchronizing the applied electrical signal to the provided virtual visual indication so that a virtual movement of the at least one body part is visually indicated in synchronization with an induced movement of the at least one body part caused by the applied electrical signal to teach the user to learn the intended learned movement of the at least one body part dependent on the muscle memory and the visual memory ([0014]; [0021], lines 1-6; [0022], lines 17-20; [0046]: e.g. the system synchronizes the tactile stimulations, which is being presented via the gloves, with the visual data being displayed, so that the virtual movement of the finger is visually indicated in synchronization with the induced movement of the finger—such as the finger stimulated by the electrical pulses. Accordingly, the above implementation teaches or helps the user to learn the intended learned movement of the at least one body part dependent on the muscle memory and the visual memory). 
McGregor does not describe that the electrical signals are determined from a previously occurring movement by another individual in reaction to an event experienced by said another individual, and the induced movement is the previously occurring movement reaction by said another individual. 
However, Liberman discloses a system for training a user/student, such as learning a musical instrument; wherein the movements/actions of a teacher, as the teacher plays the instrument, are recorded ([0038]; [0039] lines 8-11); and thereby stimulating electrical signals are generated based on the recorded movements of the teacher; and wherein the stimulating electrical signals are provided to the user during training (e.g. playing instrument, etc.), so that the user easily recognizes the body part(s) that he/she is required to move ([0048]; [0049]).
it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman; for system; for example, by recording the performances of a teacher(s)/artist(s), as the teacher/artist plays one or more music pieces using the instrument (e.g. the piano), wherein tactile electrical signals are also generated based on the actions or movements the teacher/artist is making during playing of the instrument; and wherein such tactile electrical signals are presented to the user (via the gloves and/or a wearable tactile feedback device), along with pertinent visual and audio cues, as the user is attempting to play the same music piece that the teacher/artist has played, etc., so that the user would have a better chance to easily develop a similar experience as that of the teacher/artist.
McGregor also does not explicitly teach, detecting electrical signals traveling on the nerves of the user and muscle movements when the user performs an actual voluntary movement corresponding to the intended learned movement; administrating a cognitive enhancing drug to the user to enhance the ability of the user to learn during the teaching of the learned movement; and determining from the detected electrical signals if the user is correctly learning the intended learned movement of the at least one body part.
However, Hyde discloses a system that that implements one or more modules, including a module for detecting somatosensory evoked potentials (SSEPs), which is utilized to detect electrical signals generated from muscle movements and/or nervous system of an individual who is responding to one or more stimuli ([0195]); and wherein the system also implements a testing arrangement that generates a stimulus to the e.g. determining the individual’s ability to make fine hand movements, etc.).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of McGregor in view of Liberman and further in view of Hyde; for example, by incorporating one or more modules for detecting—as the user is playing the musical instrument—signals generated from the user’s muscles/nervous system responsive to the user’s hand/finger movement; and wherein the system also executes an algorithm(s) for determining the accuracy of the movement based on the above detected signals; such as determining whether the user is able to make fine movements with his/her finger(s) to play some specific notes, etc., in order to further improve the effectiveness of the training system; and thereby the system also generates additional feedback(s) to the user, so that the user would have a better chance to easily achieve the techniques needed to properly play the instrument.  
Regarding “administrating a cognitive enhancing drug to the user to enhance the ability of the user to learn during the teaching of the learned movement”, deCharms discloses a system for training a user regarding one or more tasks, wherein the training process involves administering, to the user, a drug that enhances the user’s cognitive or brain functions ([0160]; [0436], lines 1-3), so that the user would develop the skills to perform the task; and wherein tasks implied include one or more physical tasks, such as playing an instrument ([0679]; [0685]).
McGregor in view of Liberman, in view of Hyde and further in view of deCharms; for example, by incorporating one or more steps directed to strengthening the user’s comprehension and/or performance skills; such as allowing the user to take a cognitive/brain enhancing drug prior to (or during) practicing the musical instrument (e.g. if the user experiences some difficulty due to cognitive or memory impairment, etc.), 
in order to improve the user’s chance to easily develop the techniques needed to play the musical instrument, so that the user would have a better chance to be more successful in his/her training; and thereby improving the efficiency of the overall training.   
McGregor in view of Liberman, in view of Hyde and further in view of deCharms teaches the claimed limitations as discussed above per each of claims 10 and 19. McGregor further teaches: 
Regarding claim 11, generating a second plurality of sensory cues dependent on an action of an event, the action dependent on the actual movement of the at least one body part, the second sensory cues being synchronized with the visual sensory cues and the first sensory cues to create associative memory corresponding to the muscle memory to strengthen the user's brain and nervous functions that control the actual voluntary movement of the at least one body part of the user to perform a version of the event ([0021]: e.g. the system already comprises an audio generating unit(s) for generating sound signals relating to the music being played; and wherein the sound signals being generated depend on the keys being played on the keyboard. In this case, the act of playing the keyboard suggests the action of the event. Accordingly, the sound signals suggest the second plurality of sensory cues dependent on an action of an event, the action dependent on the actual movement of the at least one body part—such as the finger pressing a key on the piano. Furthermore, the above sound is already synchronized with (i) the image that depicts hand/finger position [i.e. the visual sensory cues] and also (ii) the tactile stimulations provided via the electrical signal [i.e. the first sensory cues]. Accordingly, it is understood that the above 
synchronization creates associative memory corresponding to the muscle memory to strengthen the user's brain and nervous functions that control the actual movement of the at least one body part of the user to perform a version of the event), 
	Regarding claims 13 and 22, wherein the event comprises controlling at least one of a sports related object, a weapon, a video gaming controller, a remotely controllable system including a space probe, a drone aircraft, an underwater probe, a robot (FIG 1, label ‘12’: e.g. the keyboard being played implicitly suggests the act of controlling at least a sports related object or a video game controller. It is worth noting that the claim does not positively specify what sports related object is implied, or what type of gaming controller is implied. Accordingly, the teaching identified above is relevant given the broadest reasonable interpretation of the claim),
Regarding claim 14, wherein at least one of the first and the second plurality of sensory cues are remotely determined from an activity corresponding to the event, the event being at least one of occurring prior to the perception of the second sensory cue by the user and occurring at a remote location relative to the user ([0021]; [0022]; [0039]: e.g. as already discussed with respect to claim 11, the first sensory cues correspond to the tactile stimulations being generated, whereas the second sensory cues correspond to the sound signal being generated. It is also understood that the computer [FIG 1, label ‘50’] generates signals to the gloves [FIG 1,  labels 17 & 18]; and wherein the program that generates the signals—such as the training program—can also be obtained remotely via the Internet [i.e. the sensory cues are remotely determined]. Furthermore, the above sensory cues are generated based on the music being played via the keyboard—i.e. an activity corresponding to the event. In this regard, the subject has to play the keyboard prior to getting some sound feedback; and therefore, the event is occurring prior to the perception of the second sensory cue [i.e. the sound] by the user and occurring at a remote location relative to the user),
	Regarding claims 18 and 25, wherein the intended learned movement is for musical instrument training; wherein the at least one body part is at least one finger, and wherein the applied electrical signal causes the induced movement of the at least one finger synchronized with the visual sensory cue (virtual visual indication, per claim 25) for building up the muscle memory to strengthen the user’s brain and nervous functions that control the actual voluntary movement of the at least one finger ([0020] to [0022]; [0046]: e.g. the training activity is already related to playing musical instrument—such as a piano keyboard; and therefore, the intended learned movement is already for musical instrument training. In addition, the electrical pulse applied to a given specific finger, based on the signal generated from the computer, induces movement of the specific finger; and wherein the above tactile stimulation is synchronized with the visual data being displayed, which includes an image of a hand that depicts the position of one or more of the fingers of the hand. Thus, the implementation already helps to build up the muscle memory to strengthen the subject’s brain and nervous functions that control the actual voluntary movement of the at least one finger), 
Regarding claim 21, generating a sensory cue dependent on an action of an event, the sensory cues being synchronized with the applied electrical signal and the virtual visual indication to teach the user to learn the intended learned movement  of the at least one body part ([0021]: e.g. the system already generates sound signals based on the 
music being played; and wherein the sound signals depend on the keys being played on the keyboard. In this case, the act of playing the keyboard suggests the action of the event. Accordingly, the system already generates a sensory cue dependent on an action of an event. 
Furthermore, the above sound is already synchronized with (i) the tactile stimulations provided via the electrical signal, and (ii) the image that depicts hand/finger positions [virtual visual indications]),
Regarding claim 24, wherein the intended learned movement is for at least one activity related to entertainment, military, sports, video gaming, remote controlled robots, drones and vehicles wherein the applied electrical signal causes the induced movement of the at least one body part synchronized with the visual sensory cue for building up the muscle memory to strengthen the user's brain and nervous functions that control the actual movement of the at least one body part to accelerate learning of the user of the at least one activity ([0020] to [0022]; [0046]: e.g. the training activity is related to playing musical instrument; and therefore, the above implies that the intended learned movement is for an activity related to at least an entertainment. Furthermore, the electrical pulse applied to a given specific finger, based on the signal generated from the computer, induces movement of the specific finger; and wherein the above tactile stimulation is already synchronized with the visual data being displayed, which includes an image of a hand that depicts the position of one or more of the fingers of the hand. Accordingly, the implementation already helps to build up the muscle memory to strengthen the subject’s brain and nervous functions that control the actual movement of at least one body part to accelerate learning of the subject of the at least one activity—i.e. playing piano). 

Leuthardt 20140277582, in view of Liberman 2009/0023122, in view of Burdea 2012/0136274, in view of Hyde 2010/0280332 and further in view of dCharms 2002/0103429.
Regarding claim 23, Leuthardt teaches the following claimed limitations: an apparatus, comprising: at least one processors; and at least one memory including computer program code, generating an electrical signal; applying the electrical signal to induce movement of at least one body part of a user to create muscle memory in the user of an intended learned movement of the at least one body part ([0024]; [0025]; [0047], lines 23-30: e.g. a computer system for rehabilitating a patient, such as a patient attempting to regain or improve motor functions; wherein the system generates various sensory cues to the patient, including an electrical signal to the hand/finger of the patient [i.e. the at least one body part of the user]; and thereby inducing movement of the hand/finger. It is understood that such process helps the patient to create muscle memory in the patient of an intended learned movement of the at least one body part); providing a virtual visual indication to the user of the induced movement of the at least one body part  and the virtual event ([0047], lines 9-17: e.g. the system already implements a display unit; and thereby displays to the patient a visual sensory or indication regarding the induced movement of hand/finger [i.e. the induced movement of the at least one body part and the virtual event]); synchronizing the applied electrical signal to the provided virtual visual indication so that a virtual movement of the at least one body part is visually indicated in synchronization with an induced movement of the at least one body part caused by the applied electrical signal to teach the user to learn the intended learned movement of the at least one body part dependent on the muscle memory and the visual memory ([0047], lines 30-35: e.g. the system already coordinates the presentation of multiple sensory cues to the patient; such as the electrical signal being provided to the patient’s hand/finger and the visual indication. Accordingly, the above process of presenting multiple sensory cues suggests the process of synchronizing the applied electrical signal to the provided virtual visual indication, so that a virtual movement of the at least one body part is visually indicated in synchronization with an induced movement of the at least one body part. It is also understood that the above process of presenting multiple sensory cues helps to teach the user to learn the intended learned movement of the at least one body part dependent on the muscle memory and the visual memory). 
Leuthardt does not describe that the electrical signals are determined from a previously occurring movement by another individual in reaction to an event experienced by said another individual, and the induced movement is the previously occurring movement reaction by said another individual.
However, Liberman discloses a system for training a user, such as learning one or more motor functions; wherein the movements/actions of a therapist, as the therapist is performing movements/actions, are recorded ([0036], [0038]); and thereby stimulating electrical signals are generated based on the recorded movements of the therapist; and wherein the stimulating electrical signals are provided to the user during training, so that the user easily recognizes the body part(s) that he/she is required to move ([0048]; [0049]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Leuthardt in view of Liberman; for system; for example, by recording the performances of a therapist, as the therapist performs one or more moves/actions, wherein tactile electrical signals are also generated based on the actions or movements via the gloves and/or a wearable tactile feedback device), along with pertinent visual and audio cues, as the user is attempting to perform the same movement or action  that the therapist has performed, etc., so that the user would have a better chance to easily develop the required motor skills or functions. 
Leuthardt also does not describe, generating a sensory cue dependent on an action of an event, wherein the sensory cue relates to at least one of the sense of taste and smell; the sensory cues being synchronized with the applied electrical signal and the virtual visual indication to teach the user to learn the intended learned movement  of the at least one body part; detecting electrical signals traveling on the nerves of the user and muscle movements when the user performs an actual voluntary movement corresponding to the intended learned movement; administrating a cognitive enhancing drug to the user to enhance the ability of the user to learn during the teaching of the learned movement; and determining from the detected electrical signals if the user is correctly learning the intended learned movement of the at least one body part.
Although Leuthardt does not explicitly describe the limitation directed to “generating a sensory cue dependent on an action of an event, wherein the sensory cue relates to at least one of the sense of taste and smell; the sensory cues being synchronized with the applied electrical signal and the virtual visual indication”, Leuthardt already contemplates the process of coordinating multiple sensory cues in order to encourage neuroplasticity by simultaneously exciting multiple areas of the patient’s brain (see [0047], lines 30-35).   

Burdea discloses a computer system for rehabilitating a patient ([0030]), wherein the system synchronizes multiple sensory cues to the patient; such as an image feedback, smell feedback, etc. ([0049]); and wherein the smell feedback is generated via an olfactory machine in communication with the computer ([0050] and [0069]).    
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Leuthardt in view of Liberman and further in view of Burdea; for example, by incorporating an olfactory machine in communication with the computer, wherein the algorithm(s) of the computer is further updated, thereby enabling the system to further produce one or more odors/scents to the patient, based on the actions that the patient is performing, wherein the odor/scent is produced in coordination with the visual and electrical sensory cues, etc., in order to increase the chance of easily exciting multiple areas of the patient’s brain, so the overall rehabilitation process would be more effective to the patient (e.g. increasing the effectiveness of the system).
Regarding the process of “detecting electrical signals traveling on the nerves of the user and muscle movements when the user performs an actual voluntary movement corresponding to the intended learned movement; and determining from the detected electrical signals if the user is correctly learning the intended learned movement of the at least one body part” , Hyde discloses a system that that implements one or more modules, including a module for detecting somatosensory evoked potentials (SSEPs), which is utilized to detect electrical signals generated from muscle movements and/or nervous system of an individual who is responding to one or more stimuli ([0195]); 
e.g. determining the individual’s ability to make fine hand movements, etc.).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Leuthardt in view of Liberman, in view of Burdea and further in view of Hyde; for example, by incorporating one or more modules for detecting—as the patient is performing one or more movements—signals generated from the user’s muscles/nervous system responsive to the user’s hand/finger movement; and wherein the system also executes an algorithm(s) for determining the accuracy of the movement based on the above detected signals; such as determining whether the user is able to make fine movements with his/her finger(s), etc., in order to further improve the effectiveness of the rehabilitation system; and thereby the system also generates additional feedback(s) to the patient regarding the accuracy, so that the patient would take one or more measures based on the feedback (e.g. performing one or more additional rehabilitation exercises to improve his/her weaknesses, etc.). 
Regarding “administrating a cognitive enhancing drug to the user to enhance the ability of the user to learn during the teaching of the learned movement”, deCharms discloses a system for training a user regarding one or more tasks, wherein the training process involves administering, to the user, a drug that enhances the user’s cognitive or 

	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Leuthardt in view of Liberman, in view of Burdea, in view of Hyde and further in view of deCharms; for example, by incorporating one or more steps directed to strengthening the user’s comprehension and/or performance skills; such as allowing the user to take a cognitive/brain enhancing drug prior to (or during) practicing the musical instrument (e.g. if the user experiences some difficulty due to cognitive or memory impairment, etc.), in order to improve the user’s chance to easily develop the techniques needed to play the musical instrument, so that the user would have a better chance to be more successful in his/her training; and thereby improving the efficiency of the overall training.   
Response to Arguments.
6.	Applicant’s arguments have been fully considered (the arguments filed on 04/13/2021). Although no specific challenge is presented regarding the prior art of record, the argument is directed to the newly added limitation. Nevertheless, a new ground of rejection is presented in this current office-action due to the amendment made to the current claims. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection. 


Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715